Citation Nr: 1208015	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-42 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left pyelonephritis (claimed as a kidney disorder).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for low back disorder.

6.  Entitlement to service connection for a bilateral foot disorder.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied service connection for low back, bilateral foot, and left shoulder disorders, and reopened and then denied the Veteran's claims for service connection for left pyelonephritis (claimed as a kidney disorder), and stomach and bilateral knee disorders.  He perfected an appeal as to the RO's determination.

In March 2009, the Veteran testified during a personal hearing at the RO and, in September 2010, he testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.

The Board notes that, in an unappealed June 2004 rating decision, the RO denied service connection for a bilateral knee disorder and, in a November 2004 decision, the RO denied service connection for left pyelonephritis, and a stomach disorder, and reopened and continued its prior denial of service connection for a bilateral knee disorder.  Those determinations are final and may not be reopened without new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  

The Board also points out that, in July 2008, it appears that the RO implicitly considered the claim for service connection for left pyelonephritis and stomach and bilateral knee disorders as reopened.  

But, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first issue that must be addressed by the Board is whether the previously denied claims ought to be reopened.  38 U.S.C.A. § 5108. 

The issues of entitlement to service connection for left pyelonephritis (claimed as a kidney condition), and bilateral knee and foot disorders, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2004 rating decision denied the Veteran's claim for service connection for left pyelonephritis (claimed as a kidney disorder) finding no evidence of a chronic residual post service kidney disorder related to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal; the decision is final.

2.  The evidence associated with the claims file since the November 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for left pyelonephritis (claimed as a kidney disorder). 

3.  A June 2004 rating decision denied the Veteran's claim for service connection for a bilateral knee disorder, finding no evidence of a chronic, residual post service bilateral knee disorder related to military service.  The November 2004 rating decision reopened the previously denied claim and then confirmed and continued the prior denial.  The Veteran was notified in writing of the RO's determinations and his appellate rights and did not perfect an appeal; the decision is final. 

4.  The evidence added to the record since the November 2004 decision that denied service connection for a bilateral knee disorder raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral knee disorder.

5.  The November 2004 rating decision denied the Veteran's claim for service connection for a stomach disorder, finding that the evidence of record did not show a diagnosis of, or treatment for, a stomach disorder in the service treatment records, and no evidence of a chronic, post service residual stomach disorder related to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal; the decision is final. 

6.  The evidence added to the record since the November 2004 decision that denied service connection for a stomach disorder is cumulative and does not raise a reasonable possibility of substantiating the claim. 

7.  The evidence of record preponderates against a finding that the Veteran has a left shoulder disorder that had its onset or is otherwise related to his active military service.



CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the claims of entitlement to service connection for left pyelonephritis (claimed as a kidney disorder) and bilateral knee and stomach disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence presented since the November 2004 RO decision is new and material as to the claim of entitlement to service connection for left pyelonephritis and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The evidence presented since the November 2004 RO decision is new and material as to the claim of entitlement to service connection a bilateral knee disorder and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The evidence presented since the November 2004 RO decision that denied the claim for service connection for a stomach disorder is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  A left shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In April 2008 and February 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were essentially met in the April 2008 letter.  In the April 2008 letter, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and his VA and non-VA medical records have been obtained, to the extent available.

The Veteran was afforded a VA examination in August 2009 in conjunction with his claim for service connection for a left shoulder disorder, and the examination report is of record.  The examination provides sufficient medical evidence for deciding the claim, particularly regarding the possible relationship between a current left shoulder disorder and the Veteran's military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Given that the Board's determination herein, denying the Veteran's request to reopen his previously denied claim for service connection for a stomach disorder, an etiological opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence).

The Board is satisfied that the duties to notify and assist have been met for these issues.

II. Factual Background and Legal Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. New and Material Evidence

1. Left Pyelonephritis (Claimed as a Kidney Disorder)

A November 2004 rating decision denied the Veteran's claim for service connection for left pyelonephritis (claimed as a kidney disorder), finding that there was no evidence that the Veteran had a post service chronic residual kidney disorder due to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in February 2008.  The evidence added to the record since the November 2004 rating decision includes VA and private medical records, dated from May 2003 to March 2010, the Veteran's service treatment records, some duplicative of those previously considered by the RO, and the Veteran's written statements and oral testimony in support of his claim. 

Amongst these newly added records is a December 7, 2004 private medical report from J.B.G., M.D., the Veteran's treating physician, indicating that the Veteran was seen for complaint of fever.  It was noted that results of an urinanalysis were "markedly abnormal with too numerous to count white cells."  The clinical impression was urinary tract infection for which antibiotic medications were prescribed.  

When seen by Dr. J.B.G. on December 9, 2004, the Veteran reported problems with headaches and myalgias that he associated with the prescribed medication but the physician thought may be more of the urinary tract infection resolving.  The Veteran's urine specimen was improved and the Veteran was afebrile.  The clinical plan was to schedule the Veteran to see Dr. M., and Dr. J.B.G. noted that the Veteran "had some kidney surgery while in the military and [the physician thought] he probably needs to be reevaluated from a urology standpoint."  New medication was prescribed.

The VA medical records added to the record include results of a renal ultrasound performed in May 2008 due to microhematuria.  The report indicates that the Veteran's kidneys demonstrated normal echogenicity and were normal in length.  There was no hydronephrosis or mass seen and both kidneys suggest the presence of extremely tiny renal calculi.  A March 2010 VA medical record includes a note for a repeat urine analysis for hematuria.

The evidence added to the record since the November 2004 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the December 2004 private medical records from Dr. J.B.G. reflecting a diagnosis of urinary tract infection, and noting a history of kidney surgery in service and a need for a current urology evaluation, and the May 2008 VA records describing microhematuria, relate to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for left pyelonephritis (claimed as a kidney disorder), is reopened.  The underlying claim is further addressed in the remand section.

2. Bilateral Knee Disorder

A June 2004 rating decision denied the Veteran's claim for service connection for bilateral knee pain, finding that there was no evidence that the Veteran had a post service chronic residual knee disorder due to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  A November 2004 rating decision reopened the previously denied claim for service connection for bilateral knee pain and then confirmed and continued its denial.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

An application to reopen the appellant's claim was received in February 2008.  The evidence added to the record since the November 2004 rating decision includes VA and private medical records, dated from May 2003 to March 2010, the Veteran's service treatment records, some duplicative of those previously considered by the RO, and his written statements and oral testimony in support of his claim. 

Amongst these newly added records is a May 2003 private medical report from Dr. J.B.G., the Veteran's treating physician, indicating that the Veteran had mild arthritis in the left knee.  In a May 2004 record, Dr. J.B.G. reported the Veteran's complaints of arthritic pain in his right shoulder, and bilateral hips and knees.  The Veteran attributed his pain to increased physical labor at work and "in the army prior to that."  

Also added to the record are May 2008 VA medical records that include the Veteran's complaints of a history of polyarthralgias for more than 15 years and included knee pain.  When evaluated in the rheumatology clinic, the assessment was polyarthralgias likely due to periarticular tissues rather than true arthritis.  But a December 2008 VA record indicates that the Veteran was diagnosed with osteoarthritis for which he was referred to physical therapy for issuance of a cane.

Additionally, February and March 2010 VA medical records include the Veteran's complaints of knee pain.  According to a March 2010 outpatient orthopedic consultation report, the Veteran had varus arthrosis, mild, in his knees.

The evidence added to the record since the November 2004 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the May 2003 private medical record from Dr. J.B.G. reflecting a diagnosis of mild arthritis in the left knee, and the May 2008 VA medical records indicating polyarthralgias and periarticular tissues, plus the March 2010 VA orthopedic clinic record diagnosing mild varus arthrosis, relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The issue of entitlement to service connection for a bilateral knee disorder is reopened.  The underlying claim is further addressed in the remand section.

3. Stomach Disorder

The November 2004 rating decision denied the Veteran's claim for service connection for a stomach disorder, finding that there was no evidence that the Veteran had a post service chronic residual stomach disorder due to military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

An application to reopen the appellant's claim was received in February 2008.  The evidence added to the record since the November 2004 rating decision includes VA and private medical records, dated from May 2003 to March 2010, the Veteran's service treatment records, some duplicative of those previously considered by the RO, and his written statements and oral testimony in support of his claim. 

Service treatment records indicate that the Veteran complained of nausea, vomiting, and diarrhea in June 1988 that was considered to be a probable viral illness.  When hospitalized for treatment of acute pyelonephritis at that time, viral gastroenteritis was also noted.  When examined for separation in May 1993, the Veteran denied having stomach, liver or intestinal trouble, and a stomach abnormality was not noted.

The additional post service medical evidence added to the record since the November 2004 rating decision is not referable to complaints or diagnosis of, or treatment for, a stomach disorder.

During his September 2010 Board hearing, and his March 2009 personal hearing at the RO, the Veteran testified that he had occasional stomach pain that was not severe enough to miss work or warrant seeking medical treatment.  He said he had difficulty eating and used the bathroom frequently.  He believed his stomach disorder was related to the meals, ready to eat (MREs) distributed during his military service.  He said he was repeatedly seen in sick call for stomach complaints and, while he denied receiving recent medical treatment, indicated that he still had the same stomach problems.

Thus, such evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it continues to fail to show that the Veteran has a stomach disorder related to active service.  It does not include evidence suggesting that there is a stomach disorder that had its onset or is otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent medical evidence of a chronic post service stomach disorder related to the Veteran's active military service. 

Consequently, the Board finds that the evidence received since the November 2004 RO decision that denied service connection for a stomach disorder is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the November 2004 RO decision that denied the claim for service connection for a stomach disorder is not new and material, it follows that the claim for service connection for a stomach disorder may not be reopened.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Service Connection

The Veteran seeks service connection for a left shoulder disorder that he contends was incurred during active service.  In his written statements and oral testimony, he indicates that he was repeatedly seen by medical personnel in service for complaints of left shoulder pain and continued to experience similar pain after discharge.  The Veteran said he initially injured his left shoulder during boot camp when another soldier fell on ice and slid into him and he strained his shoulder.  He stated that he was told not to complain about his shoulder pain and just bear it.  The Veteran said that he now had shoulder pain and numbness in two fingers.  Thus, he maintains that service connection is warranted for a left shoulder disorder.  After carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim, and his appeal will be denied.

Under 38 U.S.C.A. §§ 1110 and 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including arthritis, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp.2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr, 21 Vet. App. at 307. Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shoulder pain or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as the etiology of disability or determining the onset of an orthopedic disease.  See e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Service treatment records show that, when examined for enlistment in June 1983, the Veteran's upper extremities were normal, and he was found qualified for active service.

A March 3, 1988 clinical record includes the Veteran's complaint of sharp pain on both sides of the back of his neck for two days.  He said the pain extended from the base of his skull to both shoulders.  Objectively, there was tenderness to palpation of both shoulders and full range of motion.  The assessment was a muscle strain and the Veteran was advised to use Ben Gay as needed.

On November 1, 1988, the Veteran complained of shoulder pain for three days.  He had full range of motion, with no redness, edema or pain to palpation.  The assessment was a need to rule out strain. 

According to a June 8, 1992 clinical entry, the Veteran complained of left neck, shoulder and upper arm pain with no specific trauma or activity.  He was assessed with left cervical/shoulder muscle soreness.

When examined for separation in May 1993, the Veteran denied having a painful or "trick" shoulder but noted that he had arthritis and his bones ached from weather changes.  His upper extremities were normal on examination at that time.

Post service, the May 2004 private treatment record from Dr. J.B.G. includes the Veteran's complaint of right shoulder pain, but is not referable to the left shoulder.  

The May 28, 2008 VA medical record includes the Veteran's complaints of arthralgias, including shoulder pain, for more than 15 years with no history of injury.  According to a rheumatology clinic consultation performed at the time, his complaints of chronic pain to all his joints was described as polyarthralgias likely due to periarticular tissues rather than true arthritis.

An October 2008 VA outpatient record includes an assessment of left shoulder athralgia, intermittent.  A December 2008 VA outpatient physical medicine rehabilitation consultation record indicates that the Veteran was diagnosed with osteoarthritis and was referred to physical therapy for issuance of a cane.

July 2009 VA medical records include the Veteran's complaints of left shoulder pain with upward movement and he said it popped.  The assessment was multi joint pain.  

In August 2009, the Veteran underwent VA examination regarding his claim for service connection for a left shoulder disorder.  According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran gave a history of shoulder injury during Advanced Individual Training (AIT) in 1984 when several soldiers slid on the ice into one another, including him, and they all fell to the ground.  He said he went to sick call afterwards and was given aspirin.  The VA examiner said he found no records regarding this incident in his review of the Veteran's service treatment records, although intermittent left shoulder pain was reported afterwards and the clinical entries discussed above were noted.  

The Veteran further reported that, after discharge, he had intermittent episodes of left shoulder pain with significant worsening of the pain in the last several years.  His pain was in the area of the trapezius and shoulder region but his neck was fine.  Heavy lifting for extended periods of time caused increased pain.  His arm also felt heavy with overhead type activity.  

Results of x-rays of the Veteran's left shoulder taken earlier in August 2009, and reviewed by the VA examiner, showed the inferior half the acromioclavicular (ACL) joint was probably narrowed.  The VA examiner also requested a magnetic resonance image (MRI) of the Veteran's left shoulder, completed in September 2009 that revealed mild degenerative changes within the rotator cuff.

Upon evaluation, the clinical impression was left rotator cuff tendinosis.  According to the VA examiner, the recent MRI of the Veteran's left shoulder revealed no evidence of arthritis of the acromioclavicular joint.  The VA examiner noted his review of the May 2008 VA rheumatology record that concluded that the Veteran had polyarthralgias.  The VA examiner said that, based upon a review of all the evidence of record, he was unable to establish a nexus between the Veteran's present shoulder complaints and his complaints while in military service. 

According to the VA examiner, presently, the evidence was simply insufficient to indicate that the Veteran's current left shoulder disorder was the direct and proximate result of any incident or occurrence in military service.  The VA examiner noted that the Veteran had complaints of pain in all his joints, including his knees, shoulders, back, hips, and ankles, that was somewhat generalized over his entire body.  The rheumatology evaluation revealed an assessment of polyarthralgias that was likely due to periarticular tissues rather than to true arthritis.  In the VA examiner's opinion, there was no documentation of continuity or chronicity of symptomatology between the time of the Veteran's discharge from military service until the present time.

February 2010 VA medical records indicate that the Veteran complained that his left shoulder felt numb and left shoulder arthralgia was noted.  The assessment was multi-joint pain. 

Although the evidence shows that the Veteran currently has left rotator cuff tendinosis, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof. 

On the other hand, the record reflects that his upper extremities were normal on separation from active service in September 1993, and the first post-service report of record of a shoulder disorder is from 2008, nearly15 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The positive normal findings on separation from service examination and the length of time between service and the Veteran's post-service diagnosis are factors that weigh against the Veteran's claim.

Moreover, the only medical opinion of record is that of the August 2009 VA examiner that is against the claim.  In the VA examiner's opinion, there was no documentation of continuity or chronicity of left shoulder symptomatology between the time of the Veteran's discharge from military service until the present time.  There is no medical evidence of record to contradict the VA examiner's opinion.

As noted above, the Veteran was diagnosed with left rotator cuff tendinosis in 2009, and he argues that he first exhibited symptoms of the disorder during active service. However, neither the March or December 1988 or June 1992 service treatment records are referable to the disorder nor was it mentioned to examiners during his May 1993 separation examination.  The Board does not find it credible that the Veteran exhibited symptoms (which have not been clearly described) during active duty, but did not report them to medical authorities at the time he was examined for separation.  In fact, the Veteran did not mention a left shoulder problem until 2008, when seen in the VA outpatient clinic.  

The preponderance of the objective evidence of record is against the Veteran's claim for service connection for a left shoulder disorder on a direct basis, and the claim is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of the left shoulder manifested to a compensable degree within one year of the Veteran's separation from military service.  In fact, the evidence tends to show that the Veteran does not have arthritis of the left shoulder based on the VA examiner's assessment of the Veteran's problems.  Thus, service connection is not warranted for arthritis of the left shoulder on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

At this time, the Board points out that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shoulder pain or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has underlying left shoulder pathology and whether it is related to service.  See Woehlaert, 21 Vet. App. at 456.  

While the Veteran maintains that he has a left shoulder disorder related to active service, as a lay person, he has not been shown to be capable of making medical conclusions; thus, his statements regarding diagnosis and causation are not competent.  The Veteran is competent to report what comes to him through his senses, but he does not have medical expertise.  See Layno, 6 Vet. App. at 465.

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A clear preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for left pyelonephritis is reopened; to this extent only, the appeal of this is granted.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disorder is reopened; to this extent only, the appeal of this is granted.

New and material evidence having not been received, the claim of entitlement to service connection for a stomach disorder is not reopened, and the appeal of this issue is denied. 

Service connection for a left shoulder disorder is denied.


REMAND

The Board finds that the reopened claims of service connection for left pyelonephritis (kidney disorder) and a bilateral knee disorder, as well as the claims of service connection for a low back disorder and a bilateral foot disorder, must be remanded to the AOJ for additional development.

As noted previously, the Veteran seeks service connection for left pyelonephritis.  He testified to experiencing urological symptomatology, including bloody urine, that led to his July 1988 surgery while in active service.  He currently experienced frequent urination, approximately 6 to 7 times per hour particularly after drinking fluids, but denied pain or blood in his urine.

Service treatment records show that, on June 13, 1988, the Veteran was seen for complaints of low back pain for one week and noted to have a fever.  He had some dysuria but denied discharge.  The assessment was febrile illness, urethritis, possible urinary tract infection, and low back pain, and antibiotic medication was prescribed.

Records further show, that two days later, the Veteran reported worsened back pain with left sided pain, burning upon urination and increased urinary frequency as well as some blood in his urine.  The Veteran was hospitalized at Fort McClellan from June 17 to 21, 1988, for what was felt to be a left pyelonephritis.  But, due to the Veteran's gross hematuria and an extreme amount of pain, an intravenous pyelogram (IVP) was done to rule out renal stones.  

The results of the IVP were markedly abnormal.  The Veteran was treated with intravenous fluids and antibiotic medication.  He became afebrile on the third day in the hospital and continued to have left flank pain but it was better than at admission and improving daily.  It was noted that the possibilities for obstruction included renal stones, an ureterovesical junction (UVJ) dysfunction, ureteral tumors, or other intra-abdominal or intrapelvic masses.  The diagnoses were left pyelonephritis, resolved, left hydronephrosis with uncertained obstruction and non-visible right kidney on IVP.  The Veteran was transferred to an urologist's care at Eisenhower Army Medical Center (EAMC) on June 22nd.

While at the EAMC, the Veteran was diagnosed with left distal ureteral obstruction felt to be secondary to congenital urethral stricture.  He underwent a cystoscopy and computed tomography scan.  In July 1988, a left ureteroneocystostomy was performed and the Veteran was discharged on convalescent leave on July 18, 1988 at which time he was described as doing well and asymptomatic.  An IVP performed in August 1988 showed prompt bilateral function and a voiding cystourethrogram (VCUG) showed no evidence of reflux.  He was discharged from the hospital in mid-August 1988.  

In February 1989, the Veteran was seen for follow up of left ureteral tenderness.  He was asymptomatic and results of an excretory urogram (XU) revealed mild left hydronephrosis.  The Veteran was reported doing well.  In October 1990, the Veteran was seen in the clinic for treatment of an urinary tract infection.  An October 1991 clinical record indicates that he had a clear urethral discharge with increased dysuria.  The assessment was a need to rule out prostatitis, urinary tract infection, and sexually transmitted disease exposure.  

The Veteran was seen in August 1992 with complaints of blood in his urine.  It was noted that he was evaluated for hematuria in past and had a history of urethral reimplantation in 1988.  The diagnosis was prostatitis with hematuria and history of urethral reimplantation, and the Veteran was referred for a urology consultation.  When examined for separation in May 1993, the Veteran reported having a kidney problem but a genitourinary abnormality was not noted on examination.

Post service medical records include the December 2004 records from Dr. J.B.G., the Veteran's treating physician, to the effect that the Veteran had a urinary tract infection, with a history of kidney surgery in military service, and needed to be re-evaluated from a urology standpoint.  

In May 2008, the Veteran underwent a renal ultrasound performed by VA due to microhematuria.  Results revealed that his kidneys demonstrated normal echogenicity and were normal in length.  There was no hydronephrosis or mass seen and both kidneys suggest the presence of extremely tiny renal calculi.  The March 2010 VA medical record includes a note for a repeat urine analysis for hematuria.

Here the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any kidney disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also seeks service connection for a bilateral knee disorder that he described as bilateral knee pain.  He testified that he experienced knee pain during strenuous physical exercise in service for which he sought medical treatment and was given Ben Gay ointment.  

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a bilateral knee disorder.  A November 1984 clinical entry notes the Veteran's complaint of bilateral muscle pain after sprinting one quarter of a mile.  The assessment was muscle strain.  However, on the report of medical history completed in May 1993, when he was examined for separation, the Veteran said that he had bilateral knee pain with physical activity and noted that he had arthritis and his bones ached from weather changes.  On examination, his lower extremities were normal.

Post service medical records include the May 2003 private record from Dr. J.B.G. that reflects a diagnosis of mild arthritis in the left knee and the May 2004 VA records in which he attributed his hip and knee pain to work and military service.  The May 2008 VA medical records reflect the Veteran's complaints of bilateral knee, ankle, hip, shoulder, and low back pain for more than 15 years and physicians attributed his joint pain to polyarthralgias due to periatricular tissues rather than arthritis. 

The December 2008 VA physical medicine rehabilitation consultation record indicates that the Veteran was diagnosed with osteoarthritis and was referred to physical therapy for a cane.

Bilateral knee pain was noted in July 2009 and results of x-rays of the Veteran's knees taken by VA in August 2009 revealed no acute fracture or dislocation and there did not appear to be significant productive changes.  There appeared to be narrowing at all compartments and small joint effusions were not excluded.

According to the February and March 2010 VA medical records, the Veteran complained of knee pain and the March 2010 outpatient orthopedic consultation report indicates that he had varus arthrosis, mild in his knees.

The Veteran is competent to state that he had knee pain in service.  However pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue).

The Board also finds that the Veteran should be afforded a VA examination to determine the etiology of any bilateral knee disorder found.  See McLendon, 20 Vet. App. at 81.

Additionally, the Veteran seeks service connection for a low back disorder.  He did not recall how he injured his back in service but testified to being repeatedly seen in the clinic for complaints of back pain that were attributed to back strain and muscle pull.  He said he continued to experience similar back pain.

Service treatment records show that, in February 1987, the Veteran was seen in the clinic with a history of low back pain for four days after lifting heavy objects.  The assessment was minor muscle strain.  

On February 26, 1991, the Veteran again complained of a history of low back pain for four days and the assessment was low back pain.  In July 1991, the Veteran complained of upper right back pain.  On August 29, 1991, he complained of low back pain after being in a motor vehicle accident and was assessed with low back strain.  On January 31, 1992, the Veteran was noted to have tenderness to palpation at L3-5.  When examined for separation in May 1993, a spine abnormality was not noted.

The post service VA medical records dated in 2008 include the Veteran's complaints of back pain described as polyarthralgias due to periarticular tissues.  Thus, the Board also finds that the Veteran should be afforded a VA examination to determine the etiology of any back disorder found.  See McLendon, 20 Vet. App. at 81.

The Veteran also seeks service connection for a bilateral foot disorder and testified that he was treated in sick call for blisters in service when he also experienced sore arches.  He attributed his foot problems to wearing military-issued boots and shoes while running with gear.  The Veteran said that, after service, he was treated for ingrown toenails.  He also experienced blisters that he treated by soaking his feet.

Service treatment records show that, in April 1987, the Veteran was treated for a blister on his right foot after playing basketball.  In August 1989, he was treated for a right ankle inversion injury but results of an x-ray taken at the time were negative.  On June 14, 1990, the Veteran was treated for a plantar blister and noted to have tinea cruris (apparently in his groin).  When examined for separation in May 1993, his feet were normal.

Post service, a December 1, 2006 treatment record from Dr. J.B.G. indicates that the Veteran's big toe was traumatized and loose and the Veteran wanted it removed.  Medication was recommended for toenail fungus that the Veteran rejected.  On September 14, 2007, the Veteran had a left great toe ingrown nail on the medial portion that Dr. J.B.G. removed and cauterized the nail bed.

The May 2008 VA medical records include the Veteran's complaints of ankle pain and, in October 2008, when seen in the VA outpatient clinic, he reported having athlete's foot to his heels.  Objectively, tinea to the heels, with dry scaly skin, was noted, and the assessment included tinea pedis.

Accordingly, the Board also finds that the Veteran should be afforded a VA examination to determine the etiology of any bilateral foot disorder found.  See McLendon, 20 Vet. App. at 81.

In sum, the Board notes that the Veteran is capable and competent to describe and identify a sense of kidney, bilateral knee and foot, and low back, pain.  In light of the Veteran's lay statements attesting to experiencing increased urological symptomatology and knee, foot, and low back, pain since service, Dr. J.B.G.'s notation of the need to refer the Veteran for urology evaluation, the treatment for polyarthralgias and left knee arthritis, and Dr. J.B.G.'s notation of knee pain that the Veteran attributed to work and service, the Veteran should be afforded VA examinations to assess the nature and etiology of any kidney, bilateral knee and foot, and low back disorders found to be present.  See McLendon, 20 Vet. App. at 81; see also Davidson, 581 F.3d at 1313. 

In light of the remand, more recent medical records regarding the Veteran's treatment by Dr. J.B.G. and at the VA medical center (VAMC) in Jackson, Mississippi, should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain all medical records regarding the Veteran's treatment by Dr. J. Barry Gillespie, the Greenville Clinic, 1502 Colorado Street, Greenville, MS 38703, for the period since May 2008.  Obtain an authorization for release of records from the Veteran as necessary.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Jackson for the period since March 2010.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

3.  After the above development has been accomplished, schedule the Veteran for VA genitourinary examination performed by a physician (preferably an urologist) with the expertise to determine the etiology of any left pyelonephritis/kidney condition found to be present.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should answer the following questions:  Does the Veteran have left pyelonephritis or another kidney disorder?  If so, is any diagnosed disorder likely as not (50 percent probability or greater) related to the Veteran's active service (including the surgery and treatment noted in the June through August 1988 service treatment records noted above)?  If a congenital (urethral stricture) condition exists, the examiner should state whether it is a disease or defect.  If it is a disease, did it increase in severity or was it subject to a superimposed disease or injury during military service that resulted in additional disability?

All opinions and conclusions expressed must be supported by a complete rationale in a report.

4.  Also, schedule the Veteran for appropriate orthopedic and podiatry examinations to determine the etiology of any bilateral knee, low back, and bilateral foot disorders found to be present.  The claims file should be made available to the examiners in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.

The examiner(s) should answer the following questions:  Does the Veteran have a diagnosed bilateral knee, foot, or low back disorder?  If so, is any diagnosed disorder likely as not (50 percent probability or greater) related to the Veteran'' active service (including the relevant notations in the service treatment records as set forth above)?

All opinions and conclusions expressed must be supported by a complete rationale in a report.

5.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  After completion of the above, the AOJ should review the expanded record and determine if any of the benefits sought can be granted as to the Veteran's claims for service connection for left pyelonephritis (claimed as a kidney disorder), bilateral knee and foot disorders, and a low back disorder.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


